Citation Nr: 0001445	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  98-10 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from April 1961 to August 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  The veteran's claim is plausible and the VA has obtained 
all evidence sufficient to decide equitably this appeal.

2.  The veteran's residuals of a superficial shrapnel wound, 
including a scar and his psychiatric disorder are 
respectively 0 percent disabling.   

3.  The combined evaluation for the veteran's nonservice-
connected disabilities is 0 percent.

4.  The veteran's disabilities do not constitute a total 
disability and are not sufficient to preclude the average 
person from following a substantially gainful occupation.

5.  The veteran is 57 years old, has a 10th grade education 
and as of February 1999, the veteran was employed as a 
utility person at Host Marriott Airport.

6.  The veteran is not unemployable by reason of his 
disabilities, age, education and occupational history.






CONCLUSION OF LAW

The requirements for entitlement to a permanent and total 
disability evaluation for pension purposes have not been met.  
38 U.S.C.A. §§ 1155, 1502, 1521, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321, 3.340, 3.342, 4.15, 4.16, 4.17 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a permanent and 
total disability evaluation for pension purposes on an extra-
schedular basis.  He argues that he is unemployable due to 
disabilities caused by the residuals of superficial shrapnel 
wound in the epigastric area, including a scar and a 
psychiatric disorder.  The initial question presented by this 
claim is whether the veteran has submitted a well-grounded 
claim within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), and if so, whether the VA has properly assisted the 
veteran in the development of his claim.  A "well-grounded" 
claim is one that is plausible, capable of substantiation or 
meritorious on its own.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board finds that 
viewing the veteran's contentions and evidence of record in 
the light most favorable to his claim, the veteran has 
presented a plausible claim, and that the evidence is 
sufficient to equitably decide his appeal.

A disability pension is payable to a veteran who served for 
90 days or more during a period of war and who is permanently 
and totally disabled due to nonservice-connected disabilities 
not the result of his own willful misconduct.  38 U.S.C.A. § 
1521(a) (West 1991).  There are three regulations upon which 
a finding of permanent and total disability for pension 
purposes may be based.  First, pursuant to the VA Schedule 
for Rating Disabilities (rating schedule), a veteran may 
establish the presence of lifetime impairment, which is 
sufficient to render it impossible for the "average person" 
to follow a substantially gainful occupation.  38 U.S.C.A. § 
1502.  This requires rating each nonservice-connected 
disorder under the appropriate diagnostic code, and then 
combining the ratings to determine whether the veteran holds 
a combined 100 percent schedular evaluation for pension 
purposes.  If a veteran suffers the permanent loss of the use 
of both hands or both feet, or of one hand and one foot, or 
of the sight of both eyes, or becomes permanently helpless or 
permanently bedridden, he will be considered permanently and 
totally disabled for pension purposes.  38 C.F.R. § 4.15 
(1999).

Additionally, a veteran may be deemed permanently and totally 
disabled for pension purposes even in the absence of a 100 
percent schedular evaluation, by establishing that he has a 
lifetime impairment precluding him from securing and 
following substantially gainful employment.  38 U.S.C.A. § 
1502; 38 C.F.R. § 4.17.  When establishing permanent and 
total disability in this manner, the Board must give full 
consideration to unusual physical or mental defects on a case 
by case basis.  38 C.F.R. § 4.15.  However, if there is only 
one such disability, it must be ratable at 60 percent or 
more.  If there are two or more disabilities, one of the 
disabilities must bring the combined rating to 70 percent or 
more.  If the veteran is considered permanently and totally 
disabled under these criteria, he is awarded a 100 percent 
schedular evaluation for pension purposes.  38 C.F.R. §§ 
4.16(a), 4.17.

Finally, if the veteran's disability ratings fail to meet the 
aforementioned percentages, a permanent and total disability 
rating for pension purposes may be granted on an extra-
schedular basis.  To establish permanent and total disability 
on an extra-schedular basis the veteran must show that he is 
unemployable by reason of his or her disabilities, age, 
occupational background and other related factors.  38 C.F.R. 
§§ 3.321(b)(2); 4.17(b).


A.  Residuals of superficial shrapnel wound in the epigastric 
area, including a scar

A compensable rating for scars (other than burn scars or 
disfiguring scars of the head, face, or neck) requires that 
the scars be poorly nourished, with repeated ulceration; that 
they be tender and painful on objective demonstration; or 
that they produce limitation of function of the body part 
which they affect.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, and 7805 (1999). 

A 0 percent evaluation is currently in effect for the 
veteran's residuals of a superficial shrapnel wound, 
including a scar, pursuant to Diagnostic Code (DC) 7805.  
Under this code, the disability is to be rated on limitation 
of function of the affected part.  The veteran has not 
alleged any type of limitation of function of the epigastric 
area and the Board finds that the more applicable codes are 
DC 7803 and 7804.  DC 7803 provides for a 10 percent 
evaluation for superficial scars, poorly nourished, with 
repeated ulceration.  DC 7804 provides for a 10 percent 
evaluation for superficial scars that are tender and painful 
on objective demonstration.  

An August 1997 VA examination report does not reflect any 
findings regarding the veteran's scar.  The examiner 
indicated that the general medical examination revealed no 
abnormality.  VA treatment records dated December 1997 to 
January 1999 reveal that the veteran complained of epigastric 
pain sensations.  In August 1998, the veteran's scar was 
described as well healed, non-tender with no masses.  

The veteran was afforded another VA examination in February 
1999.  During the examination, the veteran reported that on a 
rare occasion after eating, he experienced abdominal, or 
epigastric pain.  The veteran denied that this pain was 
related to his scar.  After a physical examination, the 
examiner remarked that no definite scar was found in the 
epigastric area except for a hyperpigmented skin area 
measuring 2/3 by 2/3 inches.  The skin area was nontender and 
superficial.  The veteran was diagnosed with the presence of 
a benign scar, hyperpigmented skin on the epigastric area.  
No abdominal pain or tenderness or abnormality was found on 
examination.  The examiner indicated in an addendum to the 
report that the veteran's occasional epigastric or abdominal 
pain is not due to the shell fragment wound scar in the 
epigastric area.  The examiner also noted in the report that 
the veteran was employed as a utility person at Host Marriott 
Airport.  The examiner indicated that no disability was found 
on the examination.

The most recent examination of record shows that the 
veteran's scar is nontender, and superficial.  There is no 
evidence that the veteran's scar is poorly nourished with 
repeated ulceration, or that the scar is tender or painful.  
As the scar has not been shown to be symptomatic or to result 
in any functional impairment, the Board finds that there is 
no basis for the assignment of a compensable evaluation under 
any potentially applicable diagnostic code.


B. Psychiatric disorder

A noncompensable evaluation is currently in effect for a 
nonservice-connected psychiatric disorder pursuant to DC 
9411.  A 10 percent evaluation under DC 9411 is warranted 
where there is evidence of occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  A 30 percent evaluation is 
warranted with the presence of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
applicable where there is evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood;  difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is assignable with 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

VA inpatient records from October 1989 to January 1990 
reflect that the veteran was hospitalized and diagnosed with 
substance abuse.  He was given a GAF of 55.
An August 1997 VA examination report reflects that the 
veteran had a normal general medical examination.  The 
veteran denied having any type of psychiatric problem, 
although he indicated that he had been seeing a psychiatrist.  
The examiner noted that the veteran's behavior was 
appropriate and that he was competent.  The veteran was 
diagnosed with episodic cocaine abuse and given a GAF of 75.  
A diagnosis of a psychiatric disorder was not made.

VA treatment records dated December 1997 to January 1999 show 
that in December 1997, the veteran was diagnosed with cocaine 
and alcohol dependence (sustained full remission) with 
physiological dependence.  The veteran was also diagnosed 
with an antisocial personality disorder with paranoid and 
schizoid features.  He was assigned a GAF of 50.  

A February 1999 VA examination report reflects that the 
veteran's behavior was appropriate and that he was competent.  
The examiner noted that no history of mental illness was 
given.  The veteran was not shown to have a psychiatric 
disorder and the examiner noted that no disability was found 
on examination.

According to the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994 (DSM-IV), which the VA has adopted at 
38 C.F.R. §§ 4.125, 4.130, a GAF score of 75 to 80 indicates 
that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument);  no more 
than slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
Further, a GAF score of 51 to 55 is indicative of moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job). 

The veteran has not been shown to have a psychiatric disorder 
resulting in occupational and social impairment.  
Additionally, there is no evidence that the veteran currently 
experiences transient symptoms of a psychiatric disorder 
which decrease his work efficiency and ability to perform 
occupational tasks during periods of significant stress, or 
that he is currently controlling symptoms of a psychiatric 
disorder with continuous medication.  While the veteran's 
most recent GAF score is reflective of serious to moderate 
symptomatology, the most recent evidence of record shows that 
the veteran is in fact employed.  In the absence of evidence 
demonstrating that the veteran has been diagnosed with a 
psychiatric disorder and that he is disabled by associated 
symptomatology, the Board finds that the veteran is not 
entitled to a compensable evaluation for a psychiatric 
disorder.  

The ratings in effect for the veteran's disabilities comprise 
a 0 percent combined disability evaluation in accordance with 
the provisions of 38 C.F.R. § 4.25.  This 0 percent rating 
represents the average wage-earning impairment caused by the 
veteran's disabilities.  

As previously discussed, entitlement to pension benefits may 
be found if the veteran has a lifetime impairment which would 
render it impossible for an average person to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1502(a);  
38 C.F.R. § 4.15.  In this case, none of the veteran's 
disabilities constitute a permanent and total disability.  
Moreover, a permanent and total disability rating is not 
warranted under applicable schedular criteria.  The veteran's 
disabilities are not representative of total disability as 
contemplated by 38 C.F.R. §§ 4.16, 4.17.  Rather, the 
veteran's combined ratings have been appropriately designated 
as 0 percent disabling.  


C.  Entitlement to a Total Disability Rating Based on Extra-
Schedular Criteria

As the veteran's disabilities collectively do not meet the 
percentage requirements of 38 C.F.R. § 4.16, the Board must 
determine whether the veteran is entitled to pension benefits 
based on subjective criteria, including age, education and 
occupational history.  38 C.F.R. §§ 3.321, 4.15.  In this 
regard, the Board notes that the veteran is 57 years old, has 
a 10th grade education and as of February 1999, he was 
employed as a utility person at Host Marriott Airport.
 
The veteran claims that his disabilities collectively inhibit 
his ability to maintain gainful employment.  Specifically, 
the veteran asserts that his psychiatric disorder prevents 
him from working and that his shrapnel wound also bothers 
him.  While the Board acknowledges that the veteran may have 
functional limitations, the veteran has not submitted any 
records to substantiate his claim that he is unable to 
maintain gainful employment as a result of his disabilities.  
Upon consideration of the combined effect of the veteran's 
disabilities, as well as his age, education and occupational 
history, the Board is not persuaded that the veteran is 
permanently and totally disabled.  An allowance of pension 
benefits based on extra-schedular criteria is thus not 
warranted.

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's 
claim, he is not entitled to the benefit of the doubt in the 
resolution of his claim.  Based on the foregoing, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to a permanent and total 
disability rating for pension purposes. 



ORDER

A permanent and total disability evaluation for pension 
purposes is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

